Title: 22d.
From: Adams, John Quincy
To: 


       Dined at Judge Sargeant’s, with Mr. and Mrs. Shaw. Mr. Porter and his lady are there upon a visit from Rye: with a child about six weeks old, which forsooth immediately after dinner must be produced, and was handed about from one to another; and very shrewd discoveries were made of its resemblance to all the family by turns, whereas in fact it did resemble nothing but chaos. How much is the merciful author of nature to be adored for implanting in the heart of man a passion stronger than the power of reason, which affords delight to the parent at the sight of his offspring even at a Time, when to every other person it must be disgusting. Yet it appears to me, that parents would do wisely in keeping their children out of sight at least untill they are a year old, for I cannot see what satisfaction, either sensual or intellectual can be derived from seeing a misshapen, bawling, slobbering infant, unless to persons particularly interested.
       
       We drank tea likewise at the judge’s, and return’d home between 7 and 8 in the evening.
       Leonard White came up to give me a letter for his chum.
      